COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00020-CR


DEMARCUS JERRAU MCCLAIN                                             APPELLANT
JOHNSON A/K/A DEMARCUS
JERRO MCCLAINJOHNSON

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Demarcus Jerrau McClain Johnson a/k/a Demarcus Jerro

McClainJohnson pled guilty to forgery by possession of a check with intent to

pass, a state jail felony. 2 He also signed a judicial confession. The trial court

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 32.21(a)–(b), (d) (West 2011).
placed Appellant on deferred adjudication community supervision for three years

and imposed a $300 fine. Less than a year later, the State filed its second

petition to proceed to adjudication, alleging three violations of the community

supervision condition that he report monthly. The State later amended its second

petition to add an allegation that Appellant had violated the condition of

community supervision that he commit no offense. Appellant pled true to the

allegations.   After a hearing, the trial court adjudicated Appellant’s guilt and

sentenced him to one year’s confinement in a state jail facility, awarding credit for

time served.

       Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel from this case and a brief in support of that motion. In the

brief, counsel avers that, in his professional opinion, this appeal is frivolous.

Counsel’s brief and motion meet the requirements of Anders v. California 3 by

presenting a professional evaluation of the record demonstrating why there are

no arguable grounds for relief. 4 This court afforded Appellant the opportunity to

file a pro se response to the Anders brief, but he did not do so. The State

likewise did not file a brief.




       3
         386 U.S. 738, 87 S. Ct. 1396 (1967).
       4
         See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App.
1991).



                                         2
      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. 5 Only then may

we grant counsel’s motion to withdraw. 6

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that the appeal is wholly frivolous and without merit. We find nothing in

the record that might arguably support the appeal. 7 Consequently, we grant the

motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GARDNER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 20, 2014




      5
       See id. at 511.
      6
       See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      7
       See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).



                                           3